 

Exhibit 10.5

WARRANT CERTIFICATE

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED OR SOLD EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO COVENANTS IN THAT
CERTAIN WARRANT AGREEMENT (THE “WARRANT AGREEMENT”) DATED AS OF MARCH 6, 2008 BY
AND BETWEEN THE COMPANY AND THE CERTAIN INITIAL REGISTERED HOLDER NAMED THEREIN
CONTAINING, AMONG OTHER THINGS, RESTRICTIONS ON THE SALE, TRANSFER OR OTHER
DISPOSITION OF SUCH SECURITIES.  A COPY OF THE WARRANT AGREEMENT MAY BE OBTAINED
FROM THE SECRETARY OF THE COMPANY WITHOUT CHARGE UPON WRITTEN REQUEST.

 

VOID AFTER 5:00 P.M. NEW YORK CITY TIME

ON THE EXPIRATION DATE

 

SEE TERMS OF THE WARRANT AGREEMENT REFERRED TO HEREIN

FOR OTHER TERMS RELATING TO THE VESTING SCHEDULE AND THE TERMINATION OF THE
WARRANTS

 

Warrant No.:         1

Issue Date:            March 6, 2008

 

 

--------------------------------------------------------------------------------


 

WARRANT TO PURCHASE COMMON STOCK

OF

POWER-ONE, INC.

 

THIS CERTIFIES THAT for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, PWER BRIDGE, LLC., a Nevada limited
liability company, or its permitted registered assigns (the “Registered
Holder”), is entitled, subject to the terms and conditions of the Warrant
Agreement (as defined below), to purchase from Power-One, Inc., a Delaware
corporation (the “Company”), at any time and from time to time, subject to the
terms and conditions relating to vesting and termination contained in the
Warrant Agreement referred to below, on or prior to the Expiration Date,
2,000,000 shares of the Company at the Warrant Exercise Price, upon surrender of
this Warrant at the principal office of the Company, together with a duly
completed and executed notice of exercise in the form attached hereto and
payment in cash (by wire transfer or by certified or bank cashier’s check), or
on a cashless basis as provided in Section 3.2(b) of the Warrant Agreement, of
the Warrant Exercise Price for each Share then being so purchased and any
applicable transfer taxes. The Warrant Exercise Price and the number and kind of
Shares purchasable upon exercise of this Warrant are subject to adjustment as
provided in the Warrant Agreement.

 

This Warrant is subject to, and entitled to the benefits of, all of the terms,
provisions and conditions of a Warrant Agreement dated as of March 6, 2008 (the
“Warrant Agreement”) by and between the Company and PWER Bridge, LLC, which
Warrant Agreement is hereby incorporated herein by reference and made a part
hereof and to which Warrant Agreement reference is hereby made for a full
description of the rights, limitations of rights, obligations, duties and
immunities hereunder of the Company and the Registered Holder of this Warrant,
including without limitation the terms and conditions relating to vesting and
termination of the Warrants contained in the Warrant Agreement.  All capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Warrant Agreement.  Copies of the Warrant Agreement are
on file at the principal office of the Company and may be obtained from the
Secretary of the Company, without charge, upon written request by the Registered
Holder.

 

The Registered Holder may be treated by the Company and all other Persons
dealing with this Warrant as the absolute owner hereof for any purpose and as
the Person entitled to exercise the rights represented hereby, or to the
transfer hereof on the books of the Company in accordance with the terms and
conditions set forth in the Warrant Agreement, any notice to the contrary
notwithstanding, and until such transfer on such books, the Company may treat
the Registered Holder hereof as the owner for all purposes.

 

If this Warrant shall be exercised in part, the Registered Holder shall be
entitled to receive upon surrender hereof, another Warrant or Warrants
representing the unexercised portion of this Warrant.

 

2

--------------------------------------------------------------------------------


 

No fractional shares of Common Stock will be issued upon the exercise of the
Warrant, but in lieu thereof a cash payment will be made, as provided in the
Warrant Agreement.

 

The Registered Holder shall not be entitled to vote with respect to or receive
dividends on the Shares purchasable upon exercise of this Warrant or be deemed
the holder of Shares or any other securities of the Company which may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained in the Warrant Agreement or herein be construed to confer upon such
Registered Holder, as such, any of the rights of a shareholder of the Company or
any right to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to give or withhold consent to any
corporate action, until this Warrant shall have been exercised and the Shares
issuable upon the exercise hereof shall have become deliverable as provided in
the Warrant Agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Power-One, Inc. has caused this Warrant to be executed by an
authorized officer of the Company and attested by its Secretary or an Assistant
Secretary.

 

 

 

POWER-ONE, INC.

 

 

 

 

 

 

 

 

 

By:

 /s/ R. THOMPSON

 

 

 

Name: Richard J. Thompson

 

 

 

Title: Authorized Officer

 

 

 

 

 

 

Attest:

/s/ R. HOLLIDAY

 

 

 

 

 

Name: Randall H. Holliday

 

 

 

 

 

Title: Secretary or Assistant Secretary

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

NOTICE OF ELECTION FORM

(To be executed upon exercise of Warrant)

 

To: POWER-ONE, INC.

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant for, and to purchase thereunder,
                       Shares, as provided for in the Warrant, and (check one) 
o  tenders herewith payment of the purchase price in full in the amount of $
                            ;  or o elects to exchange vested warrants pursuant
to Section 3.2(b) of the Warrant Agreement.

 

Please issue a certificate or certificates for such Shares in the name of, and
pay any cash for any fractional share to:

 

PLEASE INSERT

 

Name:

 

TAXPAYER I.D.

 

(Please Print Name and Address)

 

 

 

 

 

NUMBER OF PURCHASER

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE:

The above signature should correspond exactly with the name on the face of the
Warrant or with the name of assignee appearing in the assignment form below.

 

 

 

 

 

                                And, if said number of Shares shall not be all
the Shares purchasable under the within Warrant, a new Warrant is to be issued
in the name of the undersigned for the remaining number of whole Shares
purchasable thereunder.

 

 

 

 

 

Dated:                       ,

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

FORM OF ASSIGNMENT

 

(To be executed only upon assignment of Warrant)

 

For value received,                                          hereby sells,
assigns and transfers unto                                            the within
Warrant, together with all right, title and interest therein, and does hereby
irrevocably constitute and appoint the Secretary of Power-One, Inc. (the
“Company”) attorney, to transfer said Warrant on the books of the Company, with
full power of substitution in the premises.

 

Dated:                         ,        

 

[REGISTERED HOLDER]

 

 

 

NOTE:

 

The above signature should correspond exactly with the name on the face of the
Warrant.

 

6

--------------------------------------------------------------------------------

 